Exhibit 10.16

AMENDMENT NO. 1 TO
LOAN AND SERVICING AGREEMENT
THIS AMENDMENT NO. 1 TO LOAN AND SERVICING AGREEMENT, dated as of January 14,
2013, (this “Amendment”) is entered into by and among BDCA Funding I, LLC, as
the borrower (in such capacity, the “Borrower”), Business Development
Corporation of America, as the servicer (in such capacity, the “Servicer”),
Wells Fargo Bank, National Association, as the required lender (in such
capacity, the “Required Lender”), and Wells Fargo Securities, LLC, as the
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used but not defined herein have the meanings provided in the Agreement
(as defined below).
R E C I T A L S
WHEREAS, reference is made to the Loan and Servicing Agreement, dated as of July
24, 2012 (as further amended, modified, waived, supplemented or restated from
time to time, the “Agreement”), by and among the Borrower, the Servicer, the
Conduit Lenders, the Institutional Lenders, the Lender Agents, the
Administrative Agent, and U.S. Bank National Association, as the collateral
agent, the account bank and the collateral custodian; and
WHEREAS, the parties hereto desire to further amend the Agreement in certain
respects as specified herein, pursuant to and in accordance with Section 11.01
of the Agreement;
NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
SECTION 1.AMENDMENT.
(a)     Section 1.01 of the Agreement is hereby by amended by amending the
definition of “Applicable Percentage” by replacing the percentage “60%”
immediately preceding the words “for Middle Market Loans” with the percentage
“65%”.
(b)     Schedule III to the Agreement is hereby amended by amending and
restating clause 41 thereof in its entirety as follows:
“41.    As of the date such Loan Asset was first included in the Collateral
Portfolio, if such Eligible Loan Asset is a Middle Market Loan, the agent or
lender of such Middle Market Loan is either (i) MidCap Financial LLC or (ii) a
Person with whom the Administrative Agent has an existing lending relationship.”
SECTION 2.AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.
Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. After this Amendment becomes effective, all
references to the Agreement and corresponding references thereto or therein such
as “hereof”, “herein”, or words of similar effect referring to the Agreement
shall be deemed to mean the Agreement as amended hereby. This




--------------------------------------------------------------------------------



Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Agreement other than as expressly set forth
herein.
SECTION 3.REPRESENTATIONS.
Each of the Borrower and the Servicer, severally for itself only, represents and
warrants as of the date of this Amendment as follows:
(i)it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization;
(ii)the execution, delivery and performance by it of this Amendment and the
Agreement as amended hereby are within its powers, have been duly authorized,
and do not contravene (A) its charter, by-laws, or other organizational
documents, or (B) any Applicable Law;
(iii)no consent, license, permit, approval or authorization of, or registration,
filing or declaration with any governmental authority, is required in connection
with the execution, delivery, performance, validity or enforceability of this
Amendment and the Agreement as amended hereby by or against it;
(iv)this Amendment has been duly executed and delivered by it;
(v)each of this Amendment and the Agreement as amended hereby constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or by general principles of equity; and
(vi)there is no Unmatured Event of Default, Event of Default or Servicer
Termination Event.
SECTION 4.CONDITIONS TO EFFECTIVENESS.
The effectiveness of this Amendment is conditioned upon: (i) payment of the
invoiced outstanding fees and disbursements of the Administrative Agent and the
Lenders (if any); and (ii) delivery of executed signature pages by all parties
hereto to the Administrative Agent.
SECTION 5.MISCELLANEOUS.
(a)This Amendment may be executed in any number of counterparts (including by
facsimile or e-mail), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.

- 2 -



--------------------------------------------------------------------------------



(b)The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.
(c)This Amendment may not be amended or otherwise modified except as provided in
the Agreement.
(d)The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.
(e)Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural number,
and vice versa, and the masculine gender shall include the feminine and neuter
and the neuter shall include the masculine and feminine.
(f)This Amendment and the Agreement represent the final agreement among the
parties with respect to the matters set forth therein and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
among the parties. There are no unwritten oral agreements among the parties with
respect to such matters.
(g)THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE SUBJECT TO
THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE AGREEMENT.
[Remainder of Page Intentionally Left Blank]





- 3 -



--------------------------------------------------------------------------------

    

IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
BDCA FUNDING I, LLC,
as the Borrower
By: /s/ Brian S. Block
    Name: Brian S. Block
    Title: Chief Financial Officer


BUSINESS DEVELOPMENT
CORPORATION OF AMERICA,
as the Servicer
By:    /s/ Brian S. Block
    Name: Brian S. Block
    Title: Chief Financial Officer




[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]




--------------------------------------------------------------------------------



 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Required Lender
By:        /s/ Raj Shah                
    Name: Raj Shah
    Title: Managing Director


WELLS FARGO SECURITIES, LLC,
as the Administrative Agent
By:    /s/ Allan Schmitt
    Name: Allan Schmitt
    Title: Vice President


